Citation Nr: 1435593	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  05-41 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for vision impairment, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied service connection for vision impairment, diabetes mellitus, posttraumatic stress disorder (PTSD), peripheral neuropathy of the bilateral lower extremities, sexual dysfunction, and hearing impairment.  The RO also denied reopening a claim for service connection for residuals of a left foot injury.  

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in August 2006.  A transcript of his testimony is associated with the claims file. 

In a January 2009 rating decision, the RO granted service connection for diabetes mellitus, as well as diabetic peripheral neuropathy of the bilateral lower extremities and erectile dysfunction as secondary to diabetes mellitus.  Those grants of service connection represent full grants of those claims and those issues are not before the Board.  

In May 2009, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of their testimony is also associated with the claims file. 

This case was previously before the Board in June 2010.  At that time the Board granted service connection for an acquired psychiatric disorder, including PTSD, and reopened the claim for service connection for residuals of a left foot injury.  The Board also remanded the claims for service connection for residuals of a left foot injury, vision impairment, and hearing loss.

In a July 2010 rating decision, the Appeals Management Center (AMC) implemented the grant of service connection for an acquired psychiatric disorder, including PTSD.  As the psychiatric disorder claim has been fully granted, it is not before the Board.

In a February 2012 rating decision, the AMC also granted service connection for left ear hearing loss and tinnitus, as well as a left ankle sprain (claimed as residuals of a left foot injury).  As those issues have also been fully granted, those matters are not before the Board.

In a July 2012 rating decision, the RO granted service connection for dry eye syndrome.  The matter of dry eye syndrome is not before the Board; however, the Board will continue to adjudicate the claimed vision impairment as a separate claim.

In a September 2012 decision, the Board finally denied service connection for right ear hearing loss and remanded the claim for service connection for vision impairment for further development.

In September 2013, the representative submitted additional evidence and argument in support of the Veteran's claim.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  

In January 2014, the Board again remanded the claim for service connection for vision impairment for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system which contains duplicative records other than a March 2006 notice letter.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has diabetic retinopathy that is related to his service-connected diabetes mellitus.  

2.  Vision impairment was not shown in service, and the most probative evidence fails to link the Veteran's current vision impairment (other than diabetic retinopathy) to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.310 (2013).    

2.  The requirements for establishing service connection for vision impairment (other than diabetic retinopathy) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a May 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Although the March 2006 notification was issued after the adjudication on appeal, the Veteran's case was subsequently readjudicated in the February 2009, July 2012, February 2013, and July 2014 supplemental statements of the case, and he had the opportunity to submit additional argument and evidence.  Therefore, the content timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

The Board recognizes that the RO did not provide the Veteran with VCAA notice regarding secondary service connection.  However, this is harmless error.  Insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  The Board finds that the Veteran's statements provided throughout the adjudication of his claim demonstrate that he had actual notice of the type of evidence that may substantiate his claim on a secondary service connection basis.  The Veteran testified at his May 2009 travel board hearing that he felt that his glaucoma could be related to his service-connected diabetes mellitus.  He underwent a December 2010 VA examination in order to determine whether his eye problems were due to or aggravated by his service-connected diabetes mellitus.  He also submitted medical treatise information showing a potential relationship between glaucoma and diabetes mellitus.  Therefore, the Veteran had actual acknowledge that he needed evidence showing that his current eye problems were either related to or aggravated by his service-connected diabetes mellitus.   

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA and private treatment records, VA examinations, medical treatise information, the Veteran's and Veteran's wife's hearing testimony, and the Veteran's statements.  The Board notes that the December 2010 VA examination, taken together with the subsequent VA addendum opinions dated in May 2011, October 2012, and March 2014, is adequate because the medical advisor reviewed the Veteran's claims file and was informed of the relevant facts regarding the Veteran's medical history.  The overall opinion (including addendum opinions) shows that the examiner considered all relevant evidence of record, including the Veteran's statements and submitted medical treatise information.      

Moreover, with respect to the Veteran's May 2009 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a VA examination to determine whether his vision impairment was directly related to service or aggravated by his service-connected diabetes mellitus.  The claim was also remanded for a VA addendum opinion to provide an etiology opinion that considered the Veteran's submitted medical treatise information.  In response, the RO/AMC scheduled the Veteran for a December 2010 VA eye examination with addendum opinions dated in May 2011, October 2012, and March 2014 that addressed the issues in the remands.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument, including at a Board hearing.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his vision impairment, to include glaucoma and cataracts, is directly related to his period of active service.  He reports that he experienced blurriness, itching of the eyes, and frequent blinking in service.  Alternatively, the Veteran alleges that his vision impairment is secondary to his service-connected diabetes mellitus.  

Service treatment records are negative for any complaints, treatment, or diagnoses of any eye disabilities.  At his December 1971 Suspension and Medical Evaluation Board examination, the Veteran was found to have distant and near visual acuity of 20/20 in both eyes.  He made no eye complaints, specifically denying any eye trouble on his Report of Medical History, and his eyes were found to be within normal limits.  The Veteran's statement regarding his lack of eye symptoms is highly probative, as it was made contemporaneous with his service.  Therefore, the Board finds that the evidence does not show that the Veteran had a chronic eye disability, to include vision impairment, in service.  

VA and private medical records dated from June 1981 to March 2011 show that the Veteran received intermittent treatment for various eye disabilities, including chronic open angle glaucoma, primary open angle glaucoma, scleritis, pinguecula, chalazions, blepharitis, conjunctivitis, and cataracts.  The Board notes that the majority of the medical evidence indicates that the Veteran had diabetes mellitus without diabetic retinopathy.  However, an April 2007 private medical record shows that the Veteran was diagnosed with minimal background diabetic retinopathy.  

In August 2006, the Veteran and his wife testified before a Decision Review Officer.  Testimony revealed, in pertinent part, that the Veteran had been diagnosed with diabetes mellitus in the early 1990s and that he had been diagnosed with glaucoma within 5 years prior to his diabetes mellitus diagnosis.  The Veteran testified that he had impaired peripheral vision.    

On VA examination in July 2008, the Veteran reported that he was diagnosed as early as the 1980's for primary open angle glaucoma.  He complained that his vision had become gradually and painlessly less clear over the past several years.  He reported that he had been told he had early cataracts.  After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with non-insulin dependent diabetes mellitus without diabetic retinopathy in both eyes, primary open angle glaucoma, and cataracts in both eyes.  He opined that the Veteran's eye disorders were not at least as likely as not caused by or a result of his diabetes mellitus.  He reasoned that the Veteran had diabetes mellitus without evidence of diabetic retinopathy in either eye.       

In May 2009, the Veteran and his wife testified before the Board at a travel board hearing.  Testimony revealed, in relevant part, that the Veteran's glaucoma had its onset in the 1980s.  The Veteran testified that he currently received medical eye drops as treatment for his glaucoma.  He also reported that he had experienced blurriness, itching of the eyes, and frequent blinking in service.  

At a December 2010 VA examination, the Veteran complained that his peripheral vision had gradually become less clear over the past several years.  He reported that he wore eyeglasses full-time.  He denied any other eye/vision complaints except that his eyes would itch and feel dry especially at night.  He stated that he used artificial tears as needed with relief.  After examination, the Veteran was diagnosed with non-insulin dependent diabetes mellitus without diabetic retinopathy in both eyes, primary open angle glaucoma, cataracts in both eyes, and mild dry eye syndrome in both eyes.  The examiner opined that the Veteran's glaucoma, cataracts, and diabetic retinopathy were not at least as likely as not caused by or a result of his service-connected diabetes mellitus.  He reasoned that there was no evidence of diabetic retinopathy, and that diabetes mellitus was not a clinically significant risk factor for glaucoma.  He also explained that the Veteran's level of cataracts was age-appropriate.  The examiner did find that the Veteran's symptoms of blurriness, eye itching, and frequent blinking were related to his dry eye syndrome, which was at least as likely as not related to his diabetes mellitus.  He also found that diabetes mellitus was a risk/aggravating factor for dry eye syndrome.  

In a May 2011 addendum, the December 2010 VA examiner indicated that he had reviewed the Veteran's claims file.  In an October 2012 VA addendum, the December 2010 VA examiner stated that he again reviewed the Veteran's entire claims file.  He opined that the Veteran's glaucoma and cataracts were not at least as likely as not caused or aggravated beyond the natural progression of the disease by the Veteran's service-connected diabetes mellitus or any service-connected disability.  He again explained that diabetes mellitus was not a clinically significant risk factor for glaucoma, and that the Veteran's level of cataracts were age-appropriate.  The December 2010 VA examiner reviewed the Veteran's claims file once more in March 2014.  He found that the Veteran's current eye disabilities other than dry eye syndrome were primary open angle glaucoma and cataracts in both eyes.  He opined that these eye disabilities were not at least as likely as not a result of disease or injury incurred in service.  He also determined that the glaucoma and cataracts were not at least as likely as not caused or aggravated beyond the natural progression of the disease by the Veteran's service-connected diabetes mellitus or any other service-connected disability.  The examiner explained that diabetes mellitus was not a clinically significant risk factor for glaucoma and that the Veteran's level of cataracts were age-appropriate.  Regarding medical treatise information submitted by the Veteran, the examiner reviewed the documents and determined that they did not show a definite relationship between primary open angle glaucoma and diabetes in the study.  He also stated that according to Dr. M.F., a well-recognized glaucoma expert in the eye care field, glaucoma was not causally related to diabetes mellitus type II.  With respect to the medical treatise information about cataracts, the examiner found that the documents indicated that cataracts also tended to develop at an earlier age.  He again reiterated that the Veteran's cataracts had been found to be age-appropriate and therefore were not caused or aggravated by diabetes mellitus.        

The Board acknowledges that the Veteran submitted medical treatises from the Internet regarding diabetes mellitus and eye-related complications and a potential relationship between glaucoma and diabetes mellitus.  However, these treatises only provided general information with respect to glaucoma and diabetes mellitus and are not specific to the facts of his case.  Additionally, as noted above, the VA examiner who rendered the March 2014 VA addendum opinion addressed the medical treatises and determined that they did not show a definite relationship between glaucoma and diabetes in the study that was conducted.  He also found that the medical treatises showed that cataracts tended to develop at an earlier age.  Thus, such medical treatise documents are entitled to little probative weight, as they do not address the specific relationship of the Veteran's vision impairment and his military service, nor do they provide definitive evidence of a relationship between glaucoma and cataracts and diabetes mellitus.         

With respect to service connection for diabetic retinopathy as secondary to the Veteran's service-connected diabetes mellitus, the Board acknowledges that the July 2008 and December 2010 VA examiners found that the Veteran did not have diabetic retinopathy.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, an April 2007 private medical record shows that the Veteran was diagnosed with minimal background diabetic retinopathy.  As the medical evidence of record indicates that the Veteran has retinopathy that is secondary to his service-connected diabetes mellitus, the Board resolves all reasonable doubt in favor of the Veteran and finds that he currently has retinopathy that is due to his service-connected diabetes mellitus.
 
Regarding service connection for vision impairment other than diabetic retinopathy on a direct basis, the Board acknowledges that the Veteran has reported that he had experienced blurriness, eye itching, and frequent blinking during service.  However, these in-service eye symptoms were attributed to dry eye syndrome by the December 2010 VA examiner.  As previously noted, the RO already granted service connection for dry eye syndrome in a July 2012 rating decision.  Other than blurriness, eye itching, and frequent blinking, the Board reiterates that the Veteran's service treatment records are negative for any eye complaints, diagnoses, or treatment.  Indeed, the Veteran has not reported any in-service eye complaints other than the aforementioned symptoms which have already been service-connected.  

The first objective post-service evidence of vision impairment other than diabetic retinopathy is in June 1981, which is approximately 9 years after the Veteran's period of active service.  As vision impairment other than diabetic retinopathy was not shown for many years after the Veteran's period of service, this weighs against a claim that it was directly related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, at no time did any of the Veteran's treating providers find that his vision impairment other than diabetic retinopathy was related to his period of active service.  Instead, the December 2010 VA examiner with March 2014 addendum opinion determined that the Veteran's glaucoma and cataracts were not at least as likely as not due to his period of service.    

With regard to service connection for vision impairment other than diabetic retinopathy on a secondary basis, the Board notes that the July 2008 VA examination determined that the Veteran's eye disorders were not at least as likely as not caused by or a result of his diabetes mellitus because the Veteran had diabetes mellitus without evidence of diabetic retinopathy in either eye.  However, although an opinion was rendered regarding the Veteran's diabetic retinopathy, the examiner did not address the issue of whether the Veteran's diagnosed primary open angle glaucoma and cataracts were related to his service-connected diabetes mellitus, nor did the examiner determine whether the Veteran's eye disorders had been aggravated by his service-connected diabetes mellitus.  Therefore, the Board finds that the July 2008 opinion is entitled to no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

By contrast, the December 2010 VA examiner considered the Veteran's lay statements, thoroughly examined the Veteran, reviewed the entire claims file, considered medical treatise information, and provided adequate reasoning for the opinion that the Veteran's glaucoma and cataracts were not due to or aggravated by his service-connected diabetes mellitus or any other service-connected disability.  The examiner specifically explained that diabetes mellitus was not a clinically significant risk factor for glaucoma, and that the Veteran's level of cataracts were age-appropriate.  He also indicated that medical literature did not show a definite relationship between primary open angle glaucoma and diabetes.  Moreover, the medical literature revealed that cataracts tended to develop at an earlier age.  Finally, the examiner also reported that a well-recognized glaucoma expert in the eye care field found that glaucoma was not causally related to diabetes mellitus type II.  For these reasons, the Board finds that the December 2010 opinion, taken together with the May 2011, October 2012, and March 2014 addendum opinions, is afforded great probative value regarding whether the Veteran's vision impairment other than diabetic retinopathy is due to or aggravated by his service-connected diabetes mellitus.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, vision impairment falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his wife can competently report the onset and symptoms of blurred vision, any actual diagnosis of a visual disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current vision impairment requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran and his wife believe that he has current vision impairment that is due to service or a service-connected disability, as lay persons, they are not shown to possess any specialized training in the medical field.  The Veteran's and Veteran's wife's opinions as to the etiology of his current vision impairment are not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals that vision impairment (other than diabetic retinopathy) is not due to service or a service-connected disability, is of greater probative value than the lay contentions of the Veteran and his wife.    

In sum, the Board finds that the competent evidence of record shows that the Veteran's retinopathy was related to his service-connected diabetes mellitus.  Thus, the criteria for secondary service connection for diabetic retinopathy have been met.  However, the probative and persuasive evidence establishes that the Veteran did not have a chronic eye disability in service.  Likewise, the weight of the competent and credible evidence does not show the Veteran's vision impairment is related to his period of service, or that his current vision impairment other than diabetic retinopathy is due to or aggravated by his service-connected diabetes mellitus.  Accordingly, service connection for vision impairment other than diabetic retinopathy, to include glaucoma and cataracts, is not warranted on any basis.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetic retinopathy is granted.  

Entitlement to service connection for vision impairment (other than diabetic retinopathy), to include as secondary to service-connected diabetes mellitus, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


